Case 6:19-cv-00372-JCB-JDL Document 128 Filed 08/28/20 Page 1 of 4 PageID #: 7666




                                    No. 6:19-cv-00372

                           Luminant Mining Company LLC,
                                      Plaintiff,
                                         v.
                            Kendi Narmer PakeyBey, et al.,
                                     Defendants.


                                        ORDER

                  On July 26, 2019, plaintiff Luminant Mining Company
              LLC filed this property dispute in the Fourth Judicial District
              Court of Rusk County, Texas. Doc. 2. Defendants Kenneth E.
              Parker, n/k/a Kendi Narmer PakeyBey, a/k/a Chief Narmer
              Bey (“Chief Bey”), Dawud Allantu Bey, Anu Tafari Zion El,
              and Amexemnu City State, Inc., removed this action to federal
              court based on diversity jurisdiction. Doc. 1. The case was re-
              ferred to United States Magistrate Judge John D. Love pursu-
              ant to 28 U.S.C. § 636. Doc. 3.
                  This order concerns the parties’ cross motions for sum-
              mary judgment regarding trespass-to-try-title actions on two
              properties: (1) “the Tracts,” 950.833 acres of land in Rusk
              County, Texas; and (2) “the Additional Tracts,” 258 acres of
              land also located in Rusk County. Docs. 56, 57, 109, 112.
                  On July 6, 2020, Judge Love issued a report and recom-
              mendation to grant summary judgment in Luminant’s favor
              as to both properties. Doc. 123. The report and recommenda-
              tion was served on the parties, and defendants filed timely
              objections, triggering their de novo review. Doc. 126.
                                        Discussion
                  Defendants first object to the magistrate judge’s applica-
              tion of the doctrine of presumed grant. Doc. 126 at 2. Defend-
              ants argue the doctrine is improperly applied because the
              magistrate judge failed to account for the lack of a partition
Case 6:19-cv-00372-JCB-JDL Document 128 Filed 08/28/20 Page 2 of 4 PageID #: 7667




              agreement. See Doc. 126 at 2. In their view, because no clear
              evidence of a partition agreement can be found, subsequent
              transfers of the Tracts were void because they failed to ac-
              count for the Walling interest, from which their alleged claim
              descended. Id.
                   The doctrine of presumed grant was developed by Texas
              courts in response to a number of cases featuring ownership
              claims by heirs to old Spanish land grants. Humphries v. Texas
              Gulf Sulfur Co, 393 F.2d 69, 72 (5th Cir. 1968). Like defendants,
              these “heirs” asserted historical claims of ownership based on
              transactions, or the lack thereof, that could not be proved due
              to limited or no evidence. Id. To quiet title to the disputed
              land, Texas courts decided that the prolonged inaction could
              only be explained by an unrecorded conveyance, and they be-
              gan conclusively presuming the existence of a “lost deed” in
              these cases. See, e.g., id.; Purnell v. Gulihur, 339 S.W.2d 86 (Tex.
              Civ. App. 196); Page v. Pan Am. Petroleum Corp., 381 S.W.2d 949
              (Tex. Civ. App. 1964). Thus, contrary to defendants’ objection,
              the doctrine of presumed grant applies because of the absence
              of a clear historical record rather than despite it.
                   Accordingly, the magistrate judge correctly determined
              that the doctrine of presumed grant creates a conclusive pre-
              sumption that moots defendants’ claim. The record of title of-
              fered by the plaintiffs establishes a claim under color of title
              and exclusive possession dating back more than a century. See
              Doc. 57, Exs. A, A1-A33, F, G. Defendants offer no evidence
              they or their predecessors brought any claim against plain-
              tiff’s title during that time. As such, the magistrate judge was
              correct to presume a partition agreement existed between
              Isham Chism and Jesse Walling. Defendants’ objection is
              therefore overruled.
                   Next, defendants object to magistrate judge’s finding that
              Luminant proved superior title out of a common source. Doc.
              126 at 4. This objection largely rehashes the content of the pre-
              vious objection and is likewise overruled.



                                             -2-
Case 6:19-cv-00372-JCB-JDL Document 128 Filed 08/28/20 Page 3 of 4 PageID #: 7668




                  Defendants’ third objection concerns Chief Bey’s pur-
              ported familial connection to the original owners of the prop-
              erties. Doc. 126 at 4-7. Defendants object to the magistrate
              judge’s “finding of no evidence of family connection between
              Jesse and John Walling, to the Parker heirs.” Id. at 4. The report
              noted that the Parker heirs’ interest stems from John and
              Anna Walling, not Jesse Walling, and from a property located
              in a different survey than the Tracts. Doc. 123 at 16-17, see also
              In re Samson Resources Corp., Case No. 15-11934 (BLS), Doc.
              2436 at 7 (Bankr. D. Del. June 15, 2017)).
                  This objection is not persuasive. Defendants’ meticulous
              inventory of the Walling family tree, even taken as true, has
              no effect on the disposition of this action given the foregoing
              discussion. The objection is therefore overruled.
                  Finally, defendants object to the magistrate judge’s finding
              that plaintiff demonstrated matured limitations title in the ab-
              sence of record title. Doc. 126 at 7. Reviewing the magistrate
              judge’s findings de novo, the court concludes that the magis-
              trate judge correctly determined that Luminant satisfied the
              requisite limitations periods under Texas law. Doc. 123 at 17-
              20. The objection is overruled.
                                        Conclusion
                  For the reasons stated above, defendants’ objections are
              overruled, and the report and recommendation of the magis-
              trate judge (Doc. 123) is adopted. See Fed. R. Civ. P. 72(b)(3).
              Luminant’s motions for summary judgment (Docs. 57, 112)
              are granted, and defendants’ motions for summary judge-
              ment (Docs. 56, 109) are denied. Luminant’s motion for de-
              fault against Amexemnu City State, Inc., (Doc. 36) and de-
              fendants’ motion for final judgment (Doc. 109) are denied as
              moot. Defendants’ motion to dismiss the remaining claims is
              denied. Doc. 109.




                                            -3-
Case 6:19-cv-00372-JCB-JDL Document 128 Filed 08/28/20 Page 4 of 4 PageID #: 7669




                                So ordered by the court on August 28, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                        -4-
